Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This is a Non-Final Action responsive to communication file on 07/01/2020.  The application 16/918,182 is a reissued of U.S. Patent No. 10/156,773.
Claims 1-8 are pending and claims 6-8 have been added.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/832,364, filed on 4/17/18.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10/156,773 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).



Rejection, 35 U.S.C. 251, Recapture
The reissue oath/declaration filed with this application is defective because none of the errors which are relied upon to support the reissue application are errors upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
The reason for reissue is improper because the broadened subject matter recaptures subject matter surrendered in the application for the patent upon which the present reissued is based.
Claims 1-8 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claims 6-8 are rejected under 35 U.S.C. 251  as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The recapture rule as a three-step process:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 

If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art. To determine whether such reliance occurred, the examiner must review the prosecution history of the original application (of the patent to be reissued and any related application(s)) for surrender of claimed subject matter which may result in recapture. The prosecution history includes the rejections and applicant’s arguments made therein.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made." Id. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant did not surrender any subject matter in the prosecution of the original application, the analysis ends and there is no recapture.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) If applicant did surrender subject matter in the original application prosecution, the examiner must then determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art. 
(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

Analysis:
	By applying the three-step process of the recapture, the independent claim 6 has recaptured broadened claimed subject matter surrendered in the application for the patent.
1) Step 1:

“wherein the first support balls are located at both ends of the first ball group, and 
Wherein the second support balls are located at a center of the second ball group and adjacent to each other.” 

2) Step 2:
The broader aspects of the reissue claims, the omitted limitation, relate to subject matter surrendered in the original prosecution.  The following the limitations were amended into the claims during the prosecution of the original patent, application number 15/832,364.
Claim 1: “wherein the first support balls are located at both ends of the first ball group, and 
Wherein the second support balls are located at a center of the second ball group and adjacent to each other.” (Amended on 08/23/2018)

3) Step 3:
	Finally, the new claims do not provide new limitations that materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Du US 2018/0113374 in view of Kuo US 2017/0108660.

16/918,182
Du US 2018/0113374 in view of Kuo US 2017/0108660
6
An auto-focusing apparatus having an asymmetric supporting structure, comprising:
Du  Fig. 1 

A first frame having a magnet;
Du  Fig. 1, items 300 and 700;

A second frame having an AF coil for moving the first frame in an optical axis direction;
Du  Fig. 1, items 400 and 800;

A first ball group located between the first frame and the second frame and having a plurality of balls arranged along the optical axis direction; and 
Du Fig. 1, item 800, p 0036;


A second ball group located between the first frame and the second frame at a position different from the first ball group and having a plurality of balls arranged along the optical axis direction,
Du Fig. 1, item 600, p0036

Wherein the first ball group includes two first support balls making point contact 



A pitch between the two second support balls is smaller than a pitch between the two first support balls. 
Du discloses that for the at least three balls, the ball located at the top has the same diameter with that of the ball located at the bottom, and a ball diameter of the ball located in the middle is slightly smaller than a ball diameter of either of the balls located at the top and the bottom p0036
7
The auto-focusing apparatus of claim 5, wherein the two first support balls are located at both ends of the first ball group.
Du discloses that for the at least three balls, the ball located at the top has the same diameter with that of the ball located at the bottom, and a ball diameter of the ball located in the middle is slightly smaller than a ball diameter of either of the balls located at the top and the bottom p0036





Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PENG . KE
Examiner
Art Unit 3992




Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992